Not for Publication in West's Federal Reporter
                 Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                          For the First Circuit


No. 04-1131

                           VICTOR GOMEZ-FLECHA,

                           Plaintiff, Appellant,

                                        v.

                   COMMISSIONER OF SOCIAL SECURITY,

                           Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF PUERTO RICO

              [Hon. Justo Arenas, U.S. Magistrate Judge]


                                     Before

                         Boudin, Chief Judge,
                  Lipez and Howard, Circuit Judges.



     Melba N. Rivera-Camacho on brief for appellant.
     Robert M. Peckrill, Assistant Regional Counsel, Social
Security Administration, H.S. Garcia, United States Attorney, and
Lisa E. Bhatia, Assistant United States Attorney, on brief for
appellee.




                              October 14, 2004
     Per Curiam. After carefully considering the briefs and record

on appeal, we affirm for substantially the reasons stated by the

magistrate judge.

     Despite   his   obesity,   substantial   evidence   supported   the

determination that the appellant was not disabled.       Irlanda Ortiz

v. Sec'y. of Health and Human Serv., 955 F.2d 765 (1st Cir. 1991).

The appellant does not establish that the ALJ failed to apply the

proper standard in evaluating his pain.       Avery v. Sec'y. of Health

and Human Serv., 797 F.2d 19 (1st Cir 1986).     The appellant's other

arguments are equally unavailing.

     Affirmed.   1st Circ. Rule 27(c).




                                  -2-